DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed 05/24/2022. The amendments made to the claims have not place the application in condition for allowance for the reasons set forth below. Claim 10 has been amended. Claims 10-19 are pending. 
Response to Arguments
Applicant’s arguments filed 05/24/2022 have been fully considered but they are not persuasive. Applicant argues that none of the prior arts discloses or renders obvious “the first punching portion and the second punching portion are disposed diametrically opposed to each other”. The examiner respectfully disagreed. Please see updated rejections below.
In addition, the applicant argues that Cole does not expressly or inherently disclose “the power transmitting part rotates the punching needle in both direction alternatively, and the power transmitting part starts rotating in response to a manipulation command of a user through a manipulator, and returns the punching needle to an original position of the punching needle before starting the rotation and stops the punching needle in response to a release of the manipulation command,” as recited in claim 10. The examiner respectfully disagrees in to this argument because Cole indeed discloses in [0133] that the power transmitting part 1219 converts the rotation motion created by the power generator 1211 to oscillating motion (moves back and forth in two directions) of the punching needle. This means that the power transmitting part can rotate the punching needle in two directions alternatively (back and forth).  Furthermore, Cole discloses in [0133] that the power transmitting part 1219 provides rotation and oscillation motions to the punching from 0 to 360 degrees. This means that the punching needle is fully capable to start at an original point (0 degree or a starting point) to a different position (more than 0 degree, up to 360 degree), return to the original point (0 degree/starting point) after a full cycle and then start a new rotation cycle.  Lastly, Cole indeed disclose a switch 1220 [0133] to start or stop the punching needle (See the updated rejection below for more details).
Claim Objections
Claim 10 is objected to because of the following informalities:  
Re. claim 10, lin. 11, the limitation “a punching portion of contacting” should be changed to “a punching portion [[of]] for contacting”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
power transmitting part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US20070156164A1), herein Cole.
Re. claim 10, Cole discloses a handpiece (Fig. 11b) used to extract hair from patient's skin, comprising: 
a housing 1200 ([0133]); 
a power generator (electromotor 1211, [0133]) (Fig. 12) provided in the housing 1200; 
a power transmitting part 1219 (Fig. 12); (The power transmitting part is interpreted under 112(f) as a spindle assembly 230 as disclosed in the instant specification at [0063]-[0065] or equivalent thereof. Cole discloses a spindle assembly 1219) configured to transmit a rotating force generated from the power generator 1211 ([0133]); and 
a punching needle 910/911 ([0102] combination of 910/911) engaged with a front portion of the power transmitting part 1219 (Fig. 12, punch needle 910/911 is located at a distal end (wherein 910/911 is one of the embodiments of the punch needle 1210) is connected with the front portion of the power transmitting part 1219 Fig. 12)) and inserted into the patient's skin while being rotated due to the rotating force generated from the power generator ([0104], rotating punch needle is being inserted into the human skin to dissect the follicle),
wherein an accommodation space (Fig. 9A, the space within the lumen of the punch needle 910/911 at the distal end 918 that creates the second cutting edge 917), into which follicle of extraction target hair is inserted, is formed in the inside of a front portion of the punching needle 910/911 ([104] the device 910/911 is used to score a skin during a follicular dissection procedure wherein the follicle of the extraction target hair must be inserted inside the front end 918 of the punching needle), 
a punching portion 911 of contacting with the patient's skin and punching the patient's skin is provided in the front end portion of the punching needle 910/911 (Fig. 9a), 
the punching portion (See CAPTURE 1A below, also Fig. 9A) comprises a first punching portion (911, Fig. 9A) and a second punching portion 917 (Fig. 9) which have different-shaped cutting edges (911 has a sharpened/pointy cutting edge 920, 917 is a smooth cutting edge) at the front end portion of the punching needle (Fig. 9A), and 
the first punching portion 911 and the second punching portion 917 are disposed diametrically opposed to each other (See CAPTURE 1B), and
a first cutting edge 920 provided in the first punching portion 911 (Fig. 9A) is formed in a shape that is sharper than that of a second cutting edge 917 provided in the second punching portion 917 (920 is a sharpened/pointy cutting edge, 917 is a smooth cutting edge; [0103]) and the first cutting edge 920 starts punching the patient's skin before the second cutting edge 917 contacts the patient's skin when the first cutting edge 920 is positioned proximate to the patient's skin ([0104] 911 is inserted into the skin first before 917 is inserted into the skin. When 911 is inserted into the skin, the first cutting edge 920 of 911 must be proximate to the patient’s skin (below the skin). In addition, the examiner notes that the claim is drawn to an apparatus but not drawn to a method of use. Therefore, the structures of Cole’s device are fully capable of performing this step),  
the power transmitting part 1219rotates the punching needle in both directions alternatively ([0133], the power transmitting part 1219 converts rotational motion to oscillating motion (moves back and forth in two directions) of the punching needle); and 
the power transmitting part 1219 starts rotating in response to a manipulation command of a user through a manipulator 1220 ([0133], the manipulator 1220 is activated by the user to start the punch needle 1210 oscillating, wherein the oscillating is converted from the rotational motion of the power transmitting part 1219), and returns the punching needle to an original position of the punching needle before starting the rotation ([0133], the power transmitting part 1219 provides rotation and oscillation motions to the punching needle 1210 up to 360 degrees. This means that the punching needle is fully capable to start at an original point (0 degree or a starting point) to a different position (more than 0 degree, up to 360 degree) , return to the original point (0 degree/starting point) after a full cycle and then start a new rotation cycle) and stops the punching needle in response to a release of the manipulation command (since the manipulator 1220 is a switch, it can be switched to stop the punching needle when the user desires).



    PNG
    media_image1.png
    437
    712
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    372
    715
    media_image2.png
    Greyscale

Re. claim 11, Cole further discloses wherein the first punching portion is formed to decrease a thickness of the punching needle toward a front side such that the first cutting edge having a sharp tip is formed at a front end portion of the punching needle 910/911 (best shown in Fig. 9A, the first punching portion 911 is sliding within an axial groove 914 which is a decrease a thickness of the punching needle 910/911 wherein the sharp tip 920 is formed at a front end 918 of the punching needle).
Re. claim 15, Cole further discloses wherein an end portion of the second cutting edge 917 provided in the second punching portion917 is rounded so that the portion, which comes into contact with the patient's skin, is formed in a blunt shape ([0103], 917 is rounded so that it is formed in a dull/blunt shape).
Re. claim 16, Cole further discloses wherein the first punching portion 920 is formed such that an entirety or a portion of the front end portion thereof protrudes more forward than a front end portion of the second punching portion 917 (Fig. 9Aa [0103], the first punching portion 920 would be protruding forward more than the second punching portion 917).
Re. claim 18, Cole further discloses wherein the punching needle 910/911 further comprises a cutout portion 914 ([0102]) formed to extend rearward in a length direction of the punching needle at one side of the front portion of the punching needle (best shown in Fig.9a).
Re. claim 19, Cole further discloses wherein the power generator 1211 is driven to rotate the punching needle in the both directions within an angle range in which the first punching portion is formed ([0133], power generator 1211 generates power for the power transmitting part 1219 to rotate the punching needle in a forward or backward (both directions within an angle range in which the first punching portion is formed) positions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Taylor et al., US 20080154296 A1, herein “Taylor”.
Re. claim 12, Cole discloses the handpiece of claim 10, but Cole is silent about wherein: the first punching portion has a wedge portion of a recessed shape on an outer circumference of a front portion such that the first cutting edge having the sharp tip is formed at the front portion of the first punching portion due to the wedge portion; and the first cutting edge formed at the front portion of the first punching portion is formed in a direction X2 that is obliquely inclined with respect to a central axis X1 of the punching needle due to the wedge portion. However, it is noted that Cole contemplates a number of design variations for the punches with multiple cutting edges (see for example Figs. 1-3, 5, 8, 9a in Cole).  
Taylor discloses a cutting tissue device including a variety of different punches in the same way as Cole. Specifically, Taylor, Fig. 6-6A, discloses a punching needle 620 having a lumen 622, a first punching portion 660 and a second punching portion 670 wherein the punching portions are disposed diametrically opposed to each other ([0044], Fig. 6, 660 is disposed toward the distal end 626 and 670 is disposed toward the proximal end 624), which is opposite direction with the distal end 626. And wherein the first punching portion 660 has a different shape and is sharper than the second punching portion 670 because 660 is a leading edge, which may include one or more teeth (to contact the skin first) but 670 is a trailing edge, which may include no teeth (less sharp than 660)]). Furthermore, the first punching portion 660 has a wedge portion of a recessed shape as claimed (See Capture 2 below). 
Based on the teachings of Cole and Taylor having multiple punch embodiments to perform the same function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the punching needle in Cole’s device (Fig. 8) with the shape of the punching needle as taught and suggested by Taylor’s device since the substitution would have yielded predictable results, namely, a manner of punching and dissecting tissue. Therefore, the simple substitution of one element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.

    PNG
    media_image3.png
    455
    566
    media_image3.png
    Greyscale

Re. claim 13, the combination of Cole and Taylor, wherein the wedge portion formed on the outer circumference of the front portion of the first punching portion is formed of a recess of a triangular shape (Fig. 6A, the wedge portion has a recess of a triangular shape) having a front inclined surface and a rear inclined surface (See Capture 3 below).

    PNG
    media_image4.png
    526
    525
    media_image4.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view Levy, WO2009137288A2, herein “Levy”.
Re. claim 14, Cole discloses the handpiece of claim 10, but Cole is silent about wherein: the first punching portion comprises a dumbbell-shaped portion having a diameter reduction portion which is located at the front end portion and of which an outer diameter and an inner diameter become smaller toward a rear side; a diameter expansion portion which is located at the rear side of the diameter reduction portion and of which an outer diameter and an inner diameter becomes larger toward a rear side; and a connection portion which is formed in a cylindrical tube shape and which connects between the diameter reduction portion and the diameter expansion portion; and the first cutting edge having a sharp tip is formed at a front end portion of the diameter reduction portion.
However, Levy, Fig. 1, discloses a punching needle 35 having a lumen, a first punching portion (sharp tip portion 40, See Capture 4) and a second punching portion (less sharp tip portion, See Capture 4) wherein the punching portions are disposed diametrically opposed to each other (See Fig. 1 and Capture 4). And wherein the first punching portion has a different shape and is sharper than the second punching portion (Capture 4, [0020], the needle 35 having a first punching portion with a pointy tip 40, and a second punching portion without tip 40). Furthermore, Levy discloses the first punching portion comprises a dumbbell-shaped portion, a connection portion, and a first cutting edge as claimed (See Capture 5 below for explanation), and first cutting edge having a sharp tip 40 which is formed at a front end portion of the diameter reduction portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the punching needle in Cole’s device (Fig. 8) with the shape of the punching needle as taught and suggested by Levy’s device since the substitution would have yielded predictable results, namely, a manner of punching and dissecting tissue. Therefore, the simple substitution of one element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.

    PNG
    media_image5.png
    376
    546
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    389
    565
    media_image6.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Rassman, US5817120, herein “Rassman”.
Re. claim 17, Cole discloses the punching needle of claim 15, but it is silent about wherein an entirety or a portion of the second punching portion is formed of a transparent material.
However, Rassman teaches a similar device, in the same field of endeavor which is a needle cutting device for hair, wherein the device includes a needle with different punching/cutting portion (Fig. 4-7) wherein the cutting portion is made of polycarbonate steel which is a transparent material to enhance the sturdiness of the needle and reduces the chances that the punching portions break off in the incision (Col. 9, lin. 35-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the punching portions of the punching needle in the device of Cole to be made by polycarbonate steel as suggested and taught by Rassman so that the punching portions could be more sturdy and avoid breaking off during extracting hair procedures. 
Claims 10-11, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of  Oostman et al., US20080234699A1, herein “Oostman.
Re. claim 10, Cole discloses a handpiece (Fig. 12) used to extract hair from patient's skin, comprising: 
a housing 1200; 
a power generator (electromotor 1211, [0133]), (Fig. 12) provided in the housing 1200; 
a power transmitting part 1219 (Fig. 12); (The power transmitting part is interpreted under 112(f) as a spindle assembly 230 as disclosed in the instant specification at [0063]-[0065] or equivalent thereof. Cole discloses a spindle assembly 1219) configured to transmit a rotating force generated from the power generator 1211 ([0133]); and 
a punching needle 800/1210 ([0057], the punch needle has many designs) engaged with a front portion of the power transmitting part 1219 (Fig. 12, punch needle 800/1210 is located at a distal end wherein the punch needle 1210 is connected with the front portion of the power transmitting part 1219) and inserted into the patient's skin while being rotated due to the rotating force generated from the power generator ([0133], rotating punch needle 1210 is being inserted into the human skin),
wherein an accommodation space (best shown in Fig. 8, the punch needle 800, where in the accommodation space would be the lumen of the punch needle 800), into which follicle of extraction target hair is inserted, is formed in the inside of a front portion of the punching needle 800 ([0101] explains the target hair is being extracted and inserted inside the punching needle at a front portion of the punching needle), 
a punching portion 802 of contacting with the patient's skin and punching the patient's skin is provided in the front end portion of the punching needle 800 ([0099]-[0101], 802 punching portion has cutting edges at the front end portion to punch the patient’s skin), 
the punching portion 802 comprises a first punching portion (803, Fig. 8) and a second punching portion 804 (Fig. 8) which have different-shaped cutting edges (803 is a sharpened/pointy cutting edge, 804 is a smooth cutting edge) at the front end portion of the punching needle, and 
a first cutting edge 803 provided in the first punching portion (Fig. 8) is formed in a shape that is sharper than that of a second cutting edge 804 provided in the second punching portion (803 is a sharpened/pointy cutting edge, 804 is a smooth cutting edge; [0099]) and the first cutting edge 803 starts punching the patient's skin before the second cutting edge 804 contacts the patient's skin when the first cutting edge 803 is positioned proximate to the patient's skin (the examiner notes that the claim is drawn to an apparatus but not drawn to a method of use. If the first cutting edge 803 (the pointy portion) is angled on the patient’s skin at a determined angle by a user, it is fully capable of punching the patient’s skin first before the second cutting edge 804 contacts the patient’s skin when the first cutting edge 803 is positioned proximate to the patient’s skin).  
the power transmitting part 1219 rotates the punching needle in both directions alternatively ([0133], the power transmitting part 1219 converts rotational motion to oscillating motion (moves back and forth in two directions) of the punching needle); and 
the power transmitting part 1219 starts rotating in response to a manipulation command of a user through a manipulator 1220 ([0133], the manipulator 1220 is activated by the user to start the punch needle 1210 oscillating, wherein the oscillating is converted from the rotational motion of the power transmitting part 1219), and returns the punching needle to an original position of the punching needle before starting the rotation ([0133], the power transmitting part 1219 provides rotation and oscillation motions to the punching needle 1210 up to 360 degrees. This means that the punching needle 1210 rotates one whole 360 degrees (0⁰-360⁰), and it will return to its original position at 0⁰ and then starts a new rotational cycle) and stops the punching needle in response to a release of the manipulation command (since the manipulator 1220 is a switch, it can be switched back to stop the punching needle when the user desires).
But Cole (Fig. 8) is silent about the first punching portion and the second punching portion are disposed diametrically opposed to each other.
However, Oostman, Fig. 4, discloses a punching needle 40 having a first punching portion 50 and a second punching portion 52 wherein the punching portions are disposed diametrically opposed to each other, wherein the first punching portion 50 is sharper than the second punching portion and 50 engages with the patient’s skin before 52 ([0095]-[0097]).
It is noted that both Cole and Oostman contemplate a number of design variations for the punch (see for example Figs. 1-3, 5, 8, 9a in Cole and Figs. 3C-15B in Oostman).  Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shape of the punching needle in Cole’s device (Fig. 8) with the shape of the punching needle as taught and suggested by Oostman (Fig. 4) since the substitution would have yielded predictable results, namely, a manner of punching and dissecting tissue. Therefore, the simple substitution of one element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at, 82 USPQ2d at 1396.
Re. claim 11, Oostman further discloses wherein the first punching portion 50 is formed to decrease a thickness of the punching needle 46 toward a front side such that the first cutting edge 50 having a sharp tip is formed at a front end portion of the punching needle 46 (See Fig. 3E of Oostman [0095]).
Re. claim 15, Oostman further discloses wherein an end portion of the second cutting edge 52 provided in the second punching portion is rounded so that the portion, which comes into contact with the patient's skin, is formed in a blunt shape ([0095], 52 is rounded so that it is formed in a dull/blunt shape).
Re. claim 16, Osstman further discloses wherein the first punching portion 50 is formed such that an entirety or a portion of the front end portion thereof protrudes more forward than a front end portion of the second punching portion 52 (Fig. 4).
Re. claim 19, Cole further discloses wherein the power generator 1211 is driven to rotate the punching needle in the both directions within an angle range in which the first punching portion is formed ([0133], power generator 1211 generates power for the power transmitting part 1219 to rotate the punching needle in a forward or backward (both directions within an angle range in which the first punching portion is formed) positions).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cole (Fig. 8) in view of Oostman (Fig. 4), further in view of Rassman.
Re. claim 17, the combination of Cole and Osstman discloses the punching needle of claim 15, but it is silent about wherein an entirety or a portion of the second punching portion is formed of a transparent material.
However, Rassman teaches a similar device, in the same field of endeavor which is a needle cutting device for hair, wherein the device includes a needle with different punching/cutting portion (Fig. 4-7) wherein the cutting portion is made of polycarbonate steel which is a transparent material to enhance the sturdiness of the needle and reduces the chances that the punching portions break off in the incision (Col. 9, lin. 35-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the punching portions of the punching needle in the combination of Cole and Oostman to be made by polycarbonate steel as suggested and taught by Rassman so that the punching portions could be more sturdy and avoid breaking off during extracting hair procedures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


U.N.V.
Examiner
Art Unit 3771


/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771